 1

 2

 3

 4
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 5                        UNITED STATES DISTRICT COURT             EASTERN DISTRICT OF WASHINGTON



                        EASTERN DISTRICT OF WASHINGTON Nov                   14, 2019
 6
                                                                        SEAN F. MCAVOY, CLERK


 7    DENNIS G. PADDOCK,
                                                NO: 2:19-CV-36-RMP
 8                            Plaintiff,
                                                ORDER GRANTING DEFENDANT’S
 9          v.                                  MOTION TO DISMISS

10    UNITED STATES AIR FORCE,

11                            Defendant.

12

13         BEFORE THE COURT is Defendant United States Air Force’s (the “Air

14   Force’s”) Motion to Dismiss, ECF No. 14, and Plaintiff Dennis Paddock’s Motion to

15   Remand to the Air Force Board for Correction of Military Records (the

16   “AFBCMR”), ECF No. 18. Having reviewed the parties’ filings and the relevant

17   law, the Court grants the Motion to Dismiss and denies the Motion to Remand to the

18   AFBCMR.

19   ///

20   ///

21   ///


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 1
 1                                     BACKGROUND

 2         While serving in the Air Force, Plaintiff sought a promotion from the rank of

 3   major to lieutenant colonel in the early 1980s. ECF No. 1-2. After not receiving the

 4   promotion on two occasions, Plaintiff scheduled a retirement date in August 1983 on

 5   the basis that he was subject to involuntary retirement. ECF No. 1-2 at 8; see also

 6   10 U.S.C. § 632 (effective Sept. 15, 1981). However, in June 1983, the Air Force

 7   corrected Plaintiff’s promotion record, and he was retroactively promoted to

 8   lieutenant colonel, as if he had been selected for promotion in 1978. ECF No. 1-1 at

 9   8. Plaintiff cancelled his planned, involuntary retirement. ECF No. 1 at 5.

10         Shortly after Plaintiff’s promotion, the Air Force considered Plaintiff for

11   promotion from lieutenant colonel to colonel. See ECF No. 1-1 at 61. However, the

12   promotion board did not promote Plaintiff. See id. Plaintiff maintains, as do

13   individuals who wrote letters of support for Plaintiff, that he could not have been

14   competitive for a promotion from lieutenant colonel to colonel so soon after his

15   record was corrected because he did not have an opportunity to build a record of

16   positive Officer Effectiveness Reports (“OERs”) as a lieutenant colonel. See ECF

17   Nos. 1 at 5; 1-1 at 61, 63.

18         Plaintiff voluntarily retired on April 1, 1984, after completing more than

19   twenty years of service, making him eligible to receive a pension. See ECF No. 1-2

20   at 5. Plaintiff asserts that he “reluctantly” decided to retire and “seek new

21


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 2
 1   opportunities” because he perceived that further advancement in the Air Force was

 2   “impossible.” ECF No. 1 at 6.

 3         On March 23, 2002, Plaintiff applied to the AFBCMR to correct his records

 4         to reflect that he was continued on active duty until August 1991, which
           would have enabled him to obtain a 28-year Lt Col career; or that he
 5         was directly promoted to the grade of colonel and continued on active
           duty until August 1993, which would have given him a full 30-year
 6         career.

 7   ECF No. 1-2 at 9. The AFBCMR denied Plaintiff’s request on September 17, 2003.

 8   Id. Plaintiff did not include the September 17, 2003 decision with the Complaint,

 9   nor any other document indicating the reasoning behind the AFBCMR’s denial.

10         On February 20, 2004, Plaintiff sought reconsideration of the September 2003

11   denial by the AFBCMR. ECF No. 1-2 at 10. On February 27, 2004, the AFBCMR

12   found that Plaintiff’s “evidence did not meet the criteria for reconsideration.” Id.

13         On April 29, 2004, Plaintiff appealed to the Secretary of the Air Force, who

14   deferred the case to the AFBCMR, where Plaintiff “was again advised that his

15   request did not meet the criteria for reconsideration.” ECF No. 1-2 at 10.

16         On September 6, 2005, Plaintiff requested reconsideration of his appeal. ECF

17   No. 1-2 at 10. On June 27, 2006, the AFBCMR denied his request. Id.

18         On January 12, 2008, Plaintiff again filed an application with the AFBCMR,

19   requesting that his military career “be made whole.” ECF No. 1-2 at 10. However,

20   on July 7, 2008, Plaintiff requested to administratively close the new case, and the

21   AFBCMR closed the case on August 19, 2008. Id. at 5.


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 3
 1         On February 22, 2010, Plaintiff again sought relief from the AFBCMR. ECF

 2   No. 1-2 at 10. The AFBCMR reviewed additional documentation submitted by

 3   Plaintiff and concluded that the documentation did not amount to new and relevant

 4   evidence supporting reconsideration of the AFBCMR’s decision or justify reopening

 5   Plaintiff’s case. Id. at 12. Alongside that conclusion, the AFBCMR also determined

 6   that OERs for Plaintiff that were entered between December 30, 1978, and October

 7   17, 1982, should be administratively corrected to reflect a grade of lieutenant colonel

 8   rather than major. Id.

 9         On March 20, 2013, Plaintiff again requested reconsideration from the

10   AFBCMR. ECF No. 1-2 at 6. The Executive Director of the AFBCMR responded

11   to Plaintiff on February 20, 2014, as follows:

12         This is in response to your letter, dated 20 Mar 13, which is essentially
           a request for reconsideration of your application for correction of your
13         military records AFBCMR Docket Number BC-2002-01061.

14         We have examined your recent request and inasmuch as it contains
           essentially, [sic] the same request as your 23 Mar 02, 6 Sep 05, and 5
15         Feb 10 request, which were previously considered and denied by the
           AFBCMR, and you have provided no new relevant evidence, it does
16         not meet the criteria for reconsideration by the Board.

17         Reconsideration of a previously denied application is authorized only
           where newly discovered relevant evidence is presented which was not
18         reasonably available when the application was originally submitted.
           Additionally, the reiteration of facts previously addressed by the Board,
19         uncorroborated personal observations, or additional arguments on the
           evidence of record are also not grounds for reopening a case.
20
           Absent judicial action, the Air Force considers your AFBCMR decision
21         final. Any future correspondence from you on this issue will be filed
           without action. However pursuant to 5 U.S.C. § 701, et Seq. [sic] and

     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 4
 1         28 U.S.C. § 1491, Congress authorizes applicants to pursue final
           AFBCMR decisions through the U.S. Court of Claims or appropriate
 2         U.S. District Court. Those Federal Courts have the authority to set
           aside AFBCMR decisions if they find them to be arbitrary or
 3         capricious. I know this might not be the answer you were seeking, but,
           no further action on your application will be taken.
 4
     ECF No. 1-2 at 7.
 5
           Plaintiff again sought reconsideration from the AFBCMR on May 14, 2014.
 6
     ECF No. 1-1 at 3. However, the AFBCMR took no further action “in accordance
 7
     with” the February 20, 2014, correspondence from the AFBCMR Executive
 8
     Director. ECF No. 1-2 at 6.
 9
           Plaintiff filed a Complaint with this Court on January 24, 2019, seeking
10
     remand to the AFBCMR “to correct my records as they have done for others in
11
     similar situations” and seeking injunctive relief in the form of an order directing the
12
     Air Force to:
13
           a. continue my active duty as a lieutenant colonel for the several years
14         that would and should have allowed me to build a record as a lieutenant
           colonel and to have competed on a fair basis with my peers for
15         promotion to the grade of colonel, and ultimately, if not promoted to
           colonel, to a full 28 years on active duty as a lieutenant colonel, and
16         retirement in that grade, or

17         b. continue my active duty as a lieutenant colonel for the several years
           that would and should have allowed me to build a record as a lieutenant
18         colonel and to have competed on a fair basis with my peers for
           promotion to the grade of colonel, and promote me retroactively to
19         colonel to replace the missed opportunity I was denied by the errors
           (opportunity for promotion to colonel was 50%) and ultimately to a full
20         thirty years on active duty as a colonel and retirement in that grade.

21   ECF No. 1 at 9.


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 5
 1         Furthermore, in Plaintiff’s motion to remand this matter to the AFBCMR, he

 2   seeks answers to: (1) why the Air Force Personnel Center presented [his] records, as

 3   a major, to the colonel’s promotion board with no [Lieutenant Colonel (“LTC”)]

 4   OERs and missing five special reports that all LTCs had in their records—except

 5   [him]”; and (2) “why the AFBCMR did not offer [him] the same relief they have

 6   offered others in similar situations i.e. time to build a record in the new grade.” ECF

 7   No. 19 at 2.

 8                                    LEGAL STANDARD

 9         When a defendant challenges a complaint’s sufficiency under Fed. R. Civ. P.

10   12(b)(6), the court must determine whether the complaint bears “sufficient factual

11   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

12   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when the plaintiff

13   pleads “factual content that allows the court to draw the reasonable inference that the

14   defendant is liable for the misconduct alleged.” Id. “In sum, for a complaint to

15   survive a motion to dismiss, the non-conclusory ‘factual content,’ and reasonable

16   inferences from that content, must be plausibly suggestive of a claim entitling the

17   plaintiff to relief.” Moss v. United States Secret Serv., 572 F.3d 962, 969 (9th Cir.

18   2009).

19         In deciding a Rule 12(b)(6) motion to dismiss, a court “accept[s] factual

20   allegations in the complaint as true and construe[s] the pleadings in the light most

21   favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marin Ins. Co.,


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 6
 1   519 F.3d 1025, 1031 (9th Cir. 2008). The Court also must construe Plaintiff’s

 2   complaint liberally because he is proceeding pro se. Erickson v. Pardus, 551 U.S.

 3   89, 94 (2007). However, a court need not “assume the truth of legal conclusions

 4   merely because they are cast in the form of factual allegations.” Fayer v. Vaughn,

 5   649 F.3d 1061, 1064 (9th Cir. 2011 (per curiam) (internal quotation omitted).

 6                                          ANALYSIS

 7         The Secretaries of the United States military departments are empowered to

 8   “correct any military record of the Secretary’s department when the Secretary

 9   considers it necessary to correct an error or remove an injustice.” 10 U.S.C. §

10   1552(a). Generally, a request for correction must be filed “within three years after

11   discovering the error or injustice.” 10 U.S.C. § 1552(b). A board established to

12   perform this records correction function “may excuse a failure to file within three

13   years after discovery if it finds it to be in the interest of justice.” Id. With respect to

14   the Air Force, the AFBCMR’s decisions are “final” actions by the Secretary of the

15   Air Force when the AFBCMR denies any application, as well as under certain

16   conditions in which the AFBCMR grants an application. 32 C.F.R. § 865.4(l)

17   (2003).

18         A challenge to an adverse decision by the AFBCMR on the basis that it is

19   arbitrary and capricious under the Administrative Procedure Act (“APA”), 5 U.S.C.

20   § 701, et seq., must be brought “within six years after the right of action first

21   accrues.” 28 U.S.C. § 2401(a). A claim challenging an adverse decision by the


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 7
 1   AFBCMR accrues at the time the AFBCMR issues the final agency decision. See

 2   Rempfer v. United States Dep’t of Air Force Bd. for Corr. of Military Records, 538

 3   F. Supp. 2d 200, 206−07 (D.D.C. 2008).

 4         Federal statutes of limitations generally are subject to equitable tolling

 5   principles, meaning that a limitations period may be tolled where circumstances

 6   beyond a plaintiff’s control prevented plaintiff from filing the claim on time. See

 7   United States v. Kwai Fun Wong, 135 S. Ct. 1625, 1638 (2015); Cedars-Sinai

 8   Medical Center v. Shalala, 125 F.3d 765, 770 (9th Cir. 1997). However, equitable

 9   tolling of the statute of limitations occurs only where a plaintiff “has been induced or

10   tricked by his adversary’s misconduct into allowing the filing deadline to pass.”

11   Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990); see also Seattle Audubon

12   Soc. v. Robertson, 931 F.2d 590, 596 (9th Cir. 1991) (“[W]hen external forces,

13   rather than plaintiff’s lack of diligence, account for the failure to file a timely claim,

14   equitable tolling is proper.”).

15         Motions to dismiss ordinarily should not be granted on statute of limitations

16   grounds where equitable tolling may apply. See Sopher v. Washington, 249 F.

17   App’x 520, 521 (9th Cir. 2007) (citing Cervantes v. City of San Diego, 5 F.3d 1273,

18   1276−77 (9th Cir. 1993)). Indeed, a “motion to dismiss based on the running of the

19   statute of limitations period may be granted only ‘if the assertions of the complaint,

20   read with the required liberality, would not permit the plaintiff to prove that the

21   statute was tolled.’” Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1206


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 8
 1   (9th Cir. 1995) (quoting Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th Cir.

 2   1980)).

 3         Here, Plaintiff does not allege facts that, if proven, would establish that

 4   equitable tolling applies and that this action is timely. Rather, Plaintiff asserts that

 5   he was submitting his case to the Court on the Board’s suggestion. ECF No. 19 at 1.

 6   However, the AFBCMR’s letter describing recourse available through the federal

 7   courts was not issued until February 20, 2014, well after the six-year statute of

 8   limitations period already had passed. ECF No. 1-2 at 7. Therefore, even if Plaintiff

 9   were relying on the Board’s reference to seeking recourse through the federal courts,

10   the relevant statute of limitations already had expired.

11         The Court acknowledges that Plaintiff has engaged in a lengthy, and likely

12   frustrating, odyssey to correct what he perceives are errors that prevented him from

13   being promoted. However, Plaintiff does not present any authority or facts to

14   support the relief he seeks. Orders from other district court judges remanding cases

15   to the AFBCMR and decisions by the AFBCMR to correct records “for others in

16   similar situations,” as Plaintiff alleges, do not overcome the problem of the

17   expiration of the statute of limitations under the APA.

18         The AFBCMR’s final decision in this matter was issued on September 17,

19   2003, with the statute of limitations expiring on September 17, 2009. See ECF No.

20   1-2 at 9; 28 U.S.C. § 2401(a). Even viewing the Complaint in the light most

21   favorable to Plaintiff and reading the allegations liberally, there is no basis to


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 9
 1   conclude that any agency action later than the September 17, 2003 decision by the

 2   AFBCMR is the final decision for purposes of the APA. The September 17, 2003

 3   decision was the AFBCMR denial of Plaintiff’s March 23, 2002 application to the

 4   AFBCMR for relief, which Plaintiff filed nearly eighteen years after his voluntary

 5   retirement in 1984. See 32 C.F.R. § 865.4(l). The statute of limitations for

 6   challenging AFBCMR’s denial of Plaintiff’s 2002 application ran in 2009.

 7         Accordingly, Plaintiff’s complaint is time-barred and, therefore, fails to state a

 8   claim upon which relief may be granted under Fed. R. Civ. P. 12(b)(6). Moreover,

 9   dismissal with prejudice is appropriate because the remoteness in time of the

10   AFBCMR’s final decision and the lack of any circumstances supporting tolling

11   indicate that amendment is futile. See Johnson v. Buckley, 356 F.3d 1067, 1077 (9th

12   Cir. 2004); see also Avery v. Dep’t of the Army, No. 14-cv-1077-YGR (PR), 2015

13   U.S. Dist. LEXIS 94319 (N.D. Cal. July 20, 2015) (dismissing with prejudice under

14   similar circumstances). The Court further denies Plaintiff’s Motion to Remand as

15   futile, on the same basis of the statute of limitations for seeking relief from the

16   federal court.

17         IT IS HEREBY ORDERED that:

18         1.     Defendant’s Motion to Dismiss, ECF No. 14, is GRANTED.

19         2.     Plaintiff’s Motion to Remand, ECF No. 18, is DENIED.

20         3.     This matter is dismissed with prejudice.

21


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 10
 1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order, enter a judgment of dismissal, provide copies to Plaintiff and counsel, and

 3   close the file.

 4          DATED November 14, 2019.

 5
                                                s/ Rosanna Malouf Peterson
 6                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS ~ 11
